Case 1:19-mc-23236-JAL Document 1 Entered on FLSD Docket 08/02/2019 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 1:19-MC-23236


  In Re Application Of

  MARIA FERNANDA RIGAIL PONS,

                            Applicant

  pursuant to 28 U.S.C. § 1782
  For Judicial Assistance in Obtaining
  Evidence for Use in Foreign and International
  Proceedings.



          MARIA FERNANDA RIGAIL PONS’S EX PARTE APPLICATION FOR
              JUDICIAL ASSISTANCE PURSUANT TO 28 U.S.C. § 1782

         Maria Fernanda Rigail Pons (“Applicant”), respectfully submits this Application for

  Judicial Assistance, pursuant to 28 U.S.C. § 1782, in obtaining documentary and testimonial

  evidence for use in a foreign proceeding (“Application”). In support, Applicant states as follows:

                                             INTRODUCTION

         1.      The facts relevant to this Application are set forth below and in the Declaration of

  Maria Fernanda Rigail Pons (“Declaration”), attached here as Exhibit A. The facts stated in the

  Declaration are incorporated herein by reference.

         2.      Applicant seeks assistance from the United States District Court for the Southern

  District of Florida to obtain documentary evidence from several entities and individuals that

  reside or are found in this District, as described below. The evidence is for use in a pending

  proceeding before the Ecuador Family Court,1 which is conducting an inventory and appraisal of


  1
         All capitalized terms not defined herein shall have the same meaning ascribed to them in
  the Declaration attached as Exhibit A.
Case 1:19-mc-23236-JAL Document 1 Entered on FLSD Docket 08/02/2019 Page 2 of 10



  Applicant’s and her ex-husband’s marital assets, with the goal of achieving a just and equitable

  distribution of the marital assets (the “Foreign Proceeding”). Ex. A, ¶¶3-4.

         3.      Based on documentary evidence found by Applicant in her former marital home,

  it appears Applicant’s former husband has failed to disclose all of his assets to the Ecuador

  Family Court and took active steps to hide said assets from Applicant. Ex. A, ¶¶23-52.

         4.      Accordingly, Applicant requires assistance from this Court to obtain information

  and documents from the following “Discovery Targets,” which appear to have additional

  information and documents in their possession, custody, or control regarding the ex-husband’s

  undisclosed marital assets, including, but not limited to his interest in and assets held through

  several offshore companies:

                 a.     UBS Financial Services Inc., which regularly transacts business in the

                        Southern District of Florida and is believed to be headquartered at 100 SE

                        2nd St. 24th Floor, Suite 2500, Miami, FL, 33131.

                 b.     UBS AG, which regularly transacts business in the Southern District of

                        Florida and is believed to be headquartered at 701 Brickell Avenue,

                        #3250, Miami, Florida 33131.2

                 c.     CA Indosuez Wealth, which regularly transacts business in the Southern

                        District of Florida and is believed to be headquartered at 600 Brickell

                        Avenue 37th Floor, Miami, Florida 33131.




  2
         UBS has advised counsel for Applicant that it is best practice to serve subpoenas on UBS
  AG, in addition to any subpoenas served on a U.S. affiliate of UBS AG, to guarantee that all
  potentially responsive records are searched.
                                                  -2-
Case 1:19-mc-23236-JAL Document 1 Entered on FLSD Docket 08/02/2019 Page 3 of 10



                 d.      Amke Registered Agents, LLC; which regularly transacts business in the

                         Southern District of Florida and is believed to be headquartered at One SE

                         3rd Avenue, Suite 2250, Miami, Florida 33131.

                 e.      Mr. Phillippe Larmier, who is currently the Deputy General Manager at

                         the Miami branch of Credit Agricole Private Bank, is believed to have

                         been Avellán’s financial advisor since at least 2002, and appears to reside

                         in this District.

         5.      There is ample evidence, described fully in Applicant’s Declaration, that the

  Discovery Targets have relevant and probative information regarding the ex-husband’s

  undisclosed marital assets. Ex. A, ¶¶23-52.

         6.      Should the Court grant the Application, Applicant proposes to serve subpoenas

  substantially in the form as those attached hereto as Composite Exhibit B on the Discovery

  Targets.

         7.      As demonstrated below, Applicant meets the statutory requirements under 28

  U.S.C. § 1782, and the discretionary factors weigh in favor of granting the relief requested in this

  Application.

                                               ARGUMENT

  I.     Standard for Granting Relief

         “Section 1782 is the product of congressional efforts, over the span of nearly 150 years,

  to provide federal-court assistance in gathering evidence for use in foreign tribunals.” Intel Corp.

  v. Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004). Section 1782 “provide[s] for

  assistance in obtaining documentary and other tangible evidence as well as testimony.” Id. at

  248. The statute reads, in pertinent part:



                                                  -3-
Case 1:19-mc-23236-JAL Document 1 Entered on FLSD Docket 08/02/2019 Page 4 of 10



                 (a) The district court of the district in which a person resides or is
                 found may order him to give his testimony or statement or to
                 produce a document or other thing for use in a proceeding in a
                 foreign or international tribunal, including criminal investigations
                 conducted before formal accusation. The order may be made
                 pursuant to a letter rogatory issued, or request made, by a foreign
                 or international tribunal or upon the application of any interested
                 person and may direct that the testimony or statement be given, or
                 the document or other thing be produced, before a person
                 appointed by the court. By virtue of his appointment, the person
                 appointed has power to administer any necessary oath and take the
                 testimony or statement. The order may prescribe the practice and
                 procedure, which may be in whole or part the practice and
                 procedure of the foreign country or the international tribunal, for
                 taking the testimony or statement or producing the document or
                 other thing. To the extent that the order does not prescribe
                 otherwise, the testimony or statement shall be taken, and the
                 document or other thing produced, in accordance with the Federal
                 Rules of Civil Procedure. A person may not be compelled to give
                 his testimony or statement or to produce a document or other thing
                 in violation of any legally applicable privilege.
  28 U.S.C. § 1782(a) (2016).


         Courts have distilled § 1782’s language into a two-part inquiry – whether a district court

  is authorized to grant relief and whether it should grant relief in its broad discretion. First, a

  district court is authorized to grant relief when the following statutory requirements are met: (1)

  the person from whom discovery is sought must reside or be found in the district in which the

  application is filed; (2) the request must seek evidence, whether it be the “testimony or

  statement” of a person or the production of “a document or other thing;”; (3) the request must be

  made “by a foreign or international tribunal,” or by “any interested person;” and (4) the evidence

  must be “for use in a proceeding in a foreign or international tribunal.” 3 28 U.S.C. § 1782(a);

  see In re Clerici, 481 F.3d 1324 (11th Cir. 2007).


  3
         It should be noted that district courts may, and indeed typically do, grant § 1782 relief on
  an ex parte basis. See In re Eurasian Bank Joint Stock Co., No. 3:15-mc-106-L-BN, 2015 WL
  6438256 at *2 (Horan, Mag.) (N.D. Tex. Oct. 21, 2015) (“the Court notes that ex parte filing of
                                                  -4-
Case 1:19-mc-23236-JAL Document 1 Entered on FLSD Docket 08/02/2019 Page 5 of 10



         Next, once a district court has determined that it is authorized to grant relief, it is free to

  grant relief in its broad discretion. The court’s discretion is guided by the discretionary factors

  recited by the Supreme Court in Intel:

                 (1) whether “the person from whom discovery is sought is a
                 participant in the foreign proceeding,” because “nonparticipants in
                 the foreign proceeding may be outside the foreign tribunal’s
                 jurisdictional reach” and therefore their evidence may be
                 “unobtainable absent § 1782(a) aid”;

                 (2) “the nature of the foreign tribunal, the character of the
                 proceedings underway abroad, and the receptivity of the foreign
                 government or the court or agency abroad to U.S. federal-court
                 judicial assistance”;

                 (3) “whether the § 1782(a) request conceals an attempt to
                 circumvent foreign proof-gathering restrictions or other policies of
                 a foreign country or the United States”; and

                 (4) whether the § 1782(a) request is “unduly intrusive or
                 burdensome.”

  Intel, 542 U.S. at 264-65. This discretion is further informed by the twin Congressional aims of

  § 1782, “which are to provide efficient means of assistance to participants in international

  litigation in our federal courts and to encourage foreign countries by example to provide similar

  means of assistance to our courts.” In re Pimenta, 942 F. Supp. 2d 1282, 1289 (S.D. Fla. 2013)

  (citing Euromepa, S.A. v. R. Esmerian, Inc., 154 F.3d 24 (2d Cir. 1998)).




  an application for discovery under 28 U.S.C. § 1782 is permissible.”); Gushlak v. Gushlak, 486
  F. App’x 215, 217 (2d Cir. 2012) (“it is neither uncommon nor improper for district courts to
  grant applications made pursuant to § 1782 ex parte. The respondent’s due process rights are not
  violated because he can later challenge any discovery request by moving to quash [a subpoena]
  pursuant to Federal Rule of Civil Procedure 45(c)(3).”) (citing, inter alia, Brandi-Dohrn v. IKB
  Deutsche Industriebank AG, 673 F.3d 76, 78 (2d Cir. 2012); In re Edelman, 295 F.3d 171, 173-
  75 (2d Cir. 2002); In re Clerici, 481 F.3d 1324 (11th Cir. 2007) (affirming denial of motion to
  vacate order granting ex parte § 1782 application)).


                                                   -5-
Case 1:19-mc-23236-JAL Document 1 Entered on FLSD Docket 08/02/2019 Page 6 of 10



          As demonstrated below, Applicant satisfies the statutory requirements and, therefore, this

  Court should grant the relief sought in the Application.

  II.     Applicant Meets the Mandatory Requirements for Granting Relief

          A.     The Discovery Targets Reside or are Found in This District

          There should not be any serious debate that the Discovery Targets “reside or are found

  in” the Southern District of Florida. The Discovery Targets regularly transact business maintain

  their principal place of business in this District. See Application of Consorcio Ecuatoriano de

  Telecomunicaciones S.A., 747 F.3d 1262, 1269 (11th Cir. 2014) (“JAS USA…has an office and

  does business in Miami and is therefore ‘found in the district of the district court ruling on the

  application for assistance’—namely, the Southern District of Florida.”).        Furthermore, the

  Discovery Targets’ presence in this District may safely be categorized as systematic and

  continuous.4 As to Mr. Phillippe Larmier (the individual included amongst the Discovery

  Targets) he has been the vice president of both Credit Lyonnais and Credit Agricole Private

  Bank (which operated and/or continue to operate in this District through CA Indosuez Wealth)

  and is believed to have been Applicant’s ex-husband’s personal financial advisor since at least

  2002. Ex. A, ¶¶40-42. Based on public searches, Mr. Larmier appears to work and reside in this

  District.




  4
         Professor Hans Smit, drafter of § 1782, has commented: “Insofar as the term [‘found’]
  applies to legal rather than natural persons, it may safely be regarded as referring to judicial
  precedents that equate systematic and continuous local activities with presence.” Hans Smit,
  American Assistance to Litigation in Foreign and Int’l Tribunals: Section 1782 of Title 28 of the
  U.S.C. Revisited, 25 Syracuse J. Int’l L. & Com. 1, 10 (Spring 1998); see also In re Godfrey, 526
  F.Supp.2d 417, 422 (S.D.N.Y. 2007) (applying same rationale).


                                                  -6-
Case 1:19-mc-23236-JAL Document 1 Entered on FLSD Docket 08/02/2019 Page 7 of 10



         B.      The Discovery Sought is for Use in a Proceeding in a Foreign Tribunal

         Section 1782 expressly provides that evidence collected may be “for use in a proceeding

  in a foreign or international tribunal.” 28 U.S.C. § 1782(a). Applicant satisfies this requirement

  as the discovery sought through the instant Application is for use in the Foreign Proceeding. See

  Ex. A, ¶54. As discussed in the Applicant’s Declaration, Applicant seeks documents from the

  Discovery Targets to obtain testimonial and documentary evidence relating to assets that

  Applicant’s ex-husband has activley concealed and failed to disclose in the Foreign Proceeding

  before the Ecuador Family Court. Id. ¶¶54-55.

         C.      Applicant is an Interested Person

         A person who has “participation rights” and “possesses a reasonable interest in obtaining

  judicial assistance . . . qualifies as an interested person within any fair construction of that term.”

  Intel, 542 U.S. at 256-7 (2d Cir. 2004) (internal citations omitted). “The legislative history to

  § 1782 makes plain that ‘interested person’ includes a party to the foreign litigation.” See

  Lancaster Factoring Co. Ltd. v. Mangone, 90 F.3d 38, 42 (2d Cir. 1996) (internal citations

  omitted). Here, Applicant is an “interested person” in her capacity as claimant in the Foreign

  Proceeding. Ex. A, ¶¶17, 61. Hence, Applicant meets the third statutory requirement under 28

  U.S.C. § 1782(a).

  III.   This Court Should Exercise its Discretion in Favor of Granting Relief

         As noted above, once the District Court has determined that the mandatory requirements

  for relief under § 1782 are met, the Court is free to grant discovery in its discretion.

         First, the Discovery Targets are not parties to the Foreign Proceeding and they are not

  contemplated to become parties thereto. See Ex. A, ¶57. Accordingly, this factor weighs in favor

  of granting the Application. See Intel, 542 U.S. at 264 (“the need for § 1782(a) aid generally is



                                                   -7-
Case 1:19-mc-23236-JAL Document 1 Entered on FLSD Docket 08/02/2019 Page 8 of 10



  not as apparent as it ordinarily is when evidence is sought from a nonparticipant in the matter

  arising abroad.”).

         Second, counsel retained in the Foreign Proceeding have advised that there is no

  indication that the Ecuador Family Court would not be receptive to the documentary evidence

  sought through the instant Application. Ex. A, ¶¶58-59; see also In re Eurasian Bank Joint Stock

  Co., 2015 WL 6438256 at *3 (“In the absence of authoritative proof that a foreign tribunal would

  reject evidence obtained with the aid of section 1782, which Eurasian’s local counsel has

  represented to the Court that he has been unable to find, the Court determines that the second

  factor does not weigh against an exercise of discretion in Eurasian’s favor.”).

         Third, counsel retained in the Foreign Proceeding have advised the Applicant that the

  evidence sought through the instant Application would likely be admissible and does not

  otherwise circumvent any proof-gathering restrictions in Guatemala. Id.

         Finally, this Application is not unduly intrusive or burdensome as Applicant proposes to

  serve the Discovery Targets with the sample subpoenas attached as Composite Exhibit B for

  this Court’s review. Moreover, Applicant seeks the type of testimonial and documentary

  evidence financial institutions typically produce in the normal course of litigation.

         As such, each discretionary factor identified by the Intel Court weighs in favor of

  granting the Application.

         WHEREFORE, Applicant respectfully requests this Court enter an Order, in the

  proposed, or substantially similar, form attached hereto as Exhibit C:

                 (a)     exercising its discretion, pursuant to 28 U.S.C. § 1782, and granting this

                         Application;




                                                  -8-
Case 1:19-mc-23236-JAL Document 1 Entered on FLSD Docket 08/02/2019 Page 9 of 10



               (b)    granting Applicant leave to conduct discovery pursuant to the Federal

                      Rules of Civil Procedure, including, but not limited to, leave to serve the

                      subpoenas, in substantially the same form as the sample subpoenas

                      attached as Composite Exhibit B to this Application;

               (c)    reserving jurisdiction to grant Applicant leave to serve follow-up

                      subpoenas on any other person or entity as may be necessary to obtain the

                      evidence described in the Application; and

               (d)    granting any other relief this Court deems just and proper.



       Dated: August 2, 2019                     Respectfully submitted,
                                                 /s/ Cristina Vicens Beard             .
                                                 Arnoldo B. Lacayo, Esq.
                                                 FBN: 675482
                                                 alacayo@sequorlaw.com
                                                 Cristina Vicens Beard, Esq.
                                                 FBN: 111357
                                                 cvicens@sequorlaw.com

                                                 SEQUOR LAW, P.A.
                                                 1001 Brickell Bay Drive, 9th Floor
                                                 Miami, FL 33131
                                                 Telephone: 305-372-8282
                                                 Facsimile: 305-372-8202


                                                 Attorneys for Applicant, Maria Fernanda
                                                 Rigail Pons




                                               -9-
            Case 1:19-mc-23236-JAL Document 1 Entered on FLSD Docket 08/02/2019 Page 10 of 10
JS 44 (Rev. 08/18)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
MARIA FERNANDA RIGAIL PONS

    (b) County of Residence of First Listed Plaintiff             Ecuador                                     County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)

Sequor Law, P.A., 1001 Brickell Bay Drive, 9th Floor
Miami, FL 33131, (305) 372-8282

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. § 1782
VI. CAUSE OF ACTION Brief description of cause:
                                           Application for Judicial Assistance under 28 U.S.C. § 1782
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
08/02/2019                                                              /S / Cristina Vicens Beard
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
